THE     AYTCBRNEY          GENERAL
                        OF     TEXAS
                                               .-




Hon. Burton 0. Hackney,                Opinion No. ~-274
Commissioner
State Department of Public Welfare
Reagan Building
Austin, Texas                          Rer   Whether an individual
                                             who receives a public
                                             assistance grant (AFDc)
                                             may also be a paid
                                             employee of Department
                                             of Public Welfare, or
Dear Mr. Hackney:                            other state agency.
     We have received an opinion request from your office in
regard to the above matter, We quote from your request.as
follows:
         "It has come to our attention that one
    of the employees of the State Department of
    Public Welfare is also a recipient of Aid to
    Families with Dependent Children. We shall
    appreciate your reviewing the facts and ad-
    vising us as to whether or not there is any
    legal impediment or barrier to our paying
    assistance grants to employees of the State
    Department of Public Welfare who meet the
    eligibility requirements for a.publlc assist-
    ance grant.
         'In this instance, this individual was
    receiving Aid to Families with Dependent Child-
    ren in the amount of One Hundred Thirty-five
    ($135.00) Dollars when she was employed by the
    Department. Her needs and income were considered
    the same as for any other recipient of assistance
    and after considering .a11 of her needs, her grant
    was lowered from One Hundred Thirty-five $125,uYj)
    Dollars to Twenty-one ($21.00) Dollars.
    appear, therefore, that this individual who Is

                             -1328-
Hon. Burton 0. Hackney, Page 2   (M-274)

     employed by the Department as a stenographer,
     Is eligible for a Twenty-one ($21.00) Dollars
     grant unless there Is some legal impediment
     or barrier which would preclude the Department
     from paying her a salary check as an employee
     and also an Aid to Families with Dependent
     Children grant.
          "This matter has come up a number of times
     In the past and the Department as a policy, has
     said that individuals on the payroll of the
     State Department of Public Welfare could not
     continue to receive assistance grants; however,
     this has not been true in relation to people
     who are employed by and are on the payroll of
     other State Departments.
          "For a number of years the Department of,
     Public Welfare has always considered the potentials
     for employment of .a11recipients of Aid to Families
     with Dependent Children. Recipients, who could
     make arrangements for child care, have been
     encouraged in every way possible to obtain employ-
     ment. Unless there is some legal barrier which
     would prevent It, it is highly desirable to employ
     individuals who are recipients of assistance if
     they are otherwise qualified and meet the minimum
     requirements for employment with this Department.
     We think it Is within the intent and the spirit
     of the Law to utilize the services of persons who
     are eligible for assistance If they are qualified
     for employment. As their needs and their resources
     are considered on the same basis as other applicants
     or recipients, then it does not seem to'be in the
     best interest of this Program for the Department to
     exclude these individuals from employment with the
     Department solely on the basis that they are
     recipients of assistance.
          "Although our specif.icquestion at this time
     is In relation to the simultaneous payment of an
     assistance'grant and.a salary check to this
     individual,who lsan employee of this Department
     but who qualifies for Aid ,to Families with Dependent.
     Children, we are also interested in the broad general


                          -1329-
Hon. Burton G. Hackney, Page 3 (M-274)

     interpretation since the Department will
     be required to employ recipients on a part-
     time or a full-time basis beginning July 1,
     1969.
          'We ~also need your ruling or opinion as
     to whether there~ls any'legal impediment or
     barrier to our paying assistance grants to
     persons who are employed.and on the State
     payroll of some Department other than the
     State Department of Public Welfare provided
     that they meet all eligibility requirements
     for assistal;fceand the requirements for
     employment.
      It has been held in Attorney General Opinion No. c-464
(1965) that aid to families with dependent children is in
 effect a grant to the needy children of such families and
 authorized by Section 51-a of Article III, Vernon's Texas
 Constitution; therefore, It was not an unconstitutional
 grant of public monies to any'indiv?.dualas prohibited by
 Section 51 of Article III of the Constitution of Texas.
     We reaffirm that opinion and hold that the payment of
welfare aid to families of dependent children of an employee
of a state agency Is not violative of Section 51 of Article
III of the Constitution of Texas for the reasons set forth
in Attorney General Opinion No. C-464 1965). In accord,
                                       5).
Attorney General Opinion No, C-530 (19Li
     Section 44 of Article III of the Constitution of Texas
authorizes the legislature to provide for the compensation of
all state employees and officers not provided for otherwise
in the constitution. Section 44 Is quoted, in part, as
follows:
          "The Legislature shall provide by law for
     the compensation of all officers, servants,,agents
     and public contractors not provided for in this
     constitution, but shall not grant extra compensation
     to any officer, agent, servant, or public contractors
     after such public service shall have been performed
     or contract entered into, for the performance of
     same; nor grant, by appropriation or otherwise, any
     amount of money out of the Treasury of the State,
     to any individual, on a claim, real or pretended,

                            -X330-
Hon. Burton G. Hackney, Page 4 (M-274)

     when the same shall not $ave been provided for
     by pre-exlsting law; ,..
     Under
       -   the
            . authority
                .        conferred
                         _ . _     by the above quoted section
of the Constltutlon, the leglslature has exclusive authority
to determine the compensation of state employees, unless
otherwise provided In the constitution. Attorney General
Opinion No. 495 (1939).
     This legislative authority is subject to the restriction
that the legislature may not authorize a gratuity or donation
of public funds to any individual for a private purpose.
Byrd v. City of Dal1    118 Tex. 28, 6 S.W.2d 738 (1928), t:z
Court stated at page
          1,
               .   1   .




          "It Is academic to say the Legislature
     has power to pass any law which its wisdom
     suggests that is not forbidden by some pro-
     visions of the Constitution (federal or state),
     If the pension provided for in thls act is a
     gratuity or donation to the beneficiary, it Is
     clearly forbidden by the fundamental law. On
     the other hand, if it is a part of the compen-
     sation of such employee for services rendered
     to the city, or if it be for a public purpose,
     then clearly it is a,,validexercise of the leg-
     islative power . . .
     In accord, Friedman v. American Surety Co. of New York,
137 Tex. 12 8, 151 S W 2d 5.10 1941   State -ofAustIn,
                                              v.
160 Tex. 3 8, 331 S:W:2d 737 1960 j 4’1 T      J     2d 229-Z$O f
Public Officers,.Sec. 178, and authoritie~xChe~~'cited.
     It is our opinion that the aid to families with dependent
children is a grant for a public purposetnot a private pur ose,
and therefore does not violate the restriction of Section E4
of Article III of the Constitution of.Texas.
     Pursuant to Section 44 of Article III, the Legislature
has enacted a number of general statutes dealing with salaries.
Articles 6813 through 682ga, V.C.S.
     Article 6822 isquoted   as follows:



                             -1331-
-   .-.-.




Hon. Burton G. Hackney, Page 5 (M-274)


                 "Any deputy, assistant clerk,
                                by the Laws of %%tate
                               the head of any department
            of the State Government, shall, when his salary
            is not fixed or provided fory   law, receive such
            salary as the Legislature shall from time to time
            appropriate.- (Emphasis added.)
     The above quoted article seems clearly to cover the
employee involved in your fact situation. Such being the
case, the salary or compensation for such employee would be
determined by the last applicable appropriations act.
     House Bill No. 5, Acts of 60th Legislature, First Called
Session (1968), which becomes effective on September 1, 1968,
will cover the Welfare Department's salary or compensation
expenditures until August 31, 1969. We have analyzed the
applicable provisions of this act and do not find a restriction
on the expenditure of compensation or salary funds which would
prevent an employee of the Welfare Department from receiving
a salary and also receiving money under aid to families with
dependent children.
     Therefore, In light of the sited authorities, Attorney
General Opinfon No. c-464, holding that aid to families with
dependent children is aid to the children even though paid
to one of the parents, and in view of the lack of any con-
stitutional or statutory restriction on the payment of salary
or compensation which would prevent a salaried state employee
from also receiving aid to families with dependent children,
it is our opinion that an employee of the Welfare Department
or other state agency may receive aid to families with de-
pendent child.ren.
                               SUMMARY
                 There is no legal Impediment or barrier
            preventing the Department of Public Welfare from
            paying aid to families wlth dependent children
            to an employee of the Department of Public Welfare,
            or any other state agency, if such recipient meets
            the eliglbllity requirements for such aid.




                                 -1332-
Hon. Burton G. Hackney, Page 6 (M-274)




                                         eneral of Texas
Prepared by.JAMES C. MCCOY
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Grace
Richard Chote
Joe Clayton
John Banks
A. J. Carubbi, Jr.
Executive Assistant




                               - 1333-